       Case 19-70170-hdh7 Doc 6 Filed 06/27/19                                   Entered 06/27/19 23:40:20              Page 1 of 4
Information to identify the case:
Debtor 1              Lloyd Jeffrey Williams                                            Social Security number or ITIN        xxx−xx−7167
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Texas
                                                                                        Date case filed for chapter 7 6/24/19
Case number:          19−70170−hdh7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Lloyd Jeffrey Williams

2.      All other names used in the dba Lonestar Ranch Services
        last 8 years

3.     Address                               701 River View Road
                                             Millsap, TX 76066

4.     Debtor's attorney                     Monte J. White                                         Contact Phone: (940) 723−0099
                                             Monte J. White & Associates, P.C.
       Name and address                      1106 Brook Avenue                                      Email: legal@montejwhite.com
                                             Hamilton Place
                                             Wichita Falls, TX 76301

5.     Bankruptcy trustee                    Shawn K. Brown                                         Contact Phone: (817) 348−0777
                                             Chapter 7 Trustee
       Name and address                      PO Box 93749                                           Email: trustee@browntrustee.com
                                             Southlake, TX 76092
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 19-70170-hdh7 Doc 6 Filed 06/27/19                                    Entered 06/27/19 23:40:20                     Page 2 of 4
Debtor Lloyd Jeffrey Williams                                                                                      Case number 19−70170−hdh7


6. Bankruptcy clerk's office                    1100 Commerce Street                                         Hours open:
                                                Room 1254                                                    Mon.−Fri. 8:30−4:30
    Documents in this case may be filed at this Dallas, TX 75242−1496
    address. You may inspect all records filed                                                               Contact Phone: 214−753−2000
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 6/25/19

7. Meeting of creditors                          August 8, 2019 at 10:10 AM                                  Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Wichita Falls Museum of Art, 2
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Eureka Circle, Wichita Falls, TX
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     76308


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 10/7/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-70170-hdh7 Doc 6 Filed 06/27/19                        Entered 06/27/19 23:40:20                Page 3 of 4
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 19-70170-hdh
Lloyd Jeffrey Williams                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0539-7                  User: ccumby                       Page 1 of 2                          Date Rcvd: Jun 25, 2019
                                      Form ID: 309A                      Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 27, 2019.
db             +Lloyd Jeffrey Williams,    701 River View Road,    Millsap, TX 76066-9647
18631346       +AKRON Billing Center,    2620 Ridgewood Dr. Ste 300,     Akron, OH 44313-3507
18631345       +Abilene Diagnostic Clinic,    PO Box 5409,    Abilene, TX 79608-5409
18631347       +Basepointe-HM,    3225 North Star Circle,    Louisville, TN 37777-5059
18631349       +Bobcat t Ft Worth,     5633 Mark IV Pkwy,    Fort Worth, TX 76131-2107
18631352       +CIT Group,    155 Commerce Way,   Portsmouth, NH 03801-3243
18631350       +Caterpillar Financial Services Corp,     2120 West End Avenue,    PO Box 34001,
                 Nashville, TN 37203-5341
18631351        Caterpillar Financial Svcs Corp,     2121 West End Ave,    Nashville, TN 37203
18631354       +DATCU Credit Union,    Attn: Bankrutpcy,    PO Box 827,    Denton, TX 76202-0827
18631355       +EECU-Educational Employees Credit Union,     Attn: Bankruptcy,    PO Box 1777,
                 Fort Worth, TX 76101-1777
18631356       +Hannah Williams,    701 River View Rd,    Millsap, TX 76066-9647
18631359       +Lori Wharton,    PO Box 1021,   Mineral Wells, TX 76068-1021
18631360       +Medical City Weatherford 26935,     PO Box 740782,    Cincinnati, OH 45274-0782
18631361       +Palo Pinto County Tax Office,    Stacy l. Choate,     PO Box 160,   Palo Pinto, TX 76484-0160
18631364       +Pioneer Capital Soluti,    Po Box 719,    Anoka, MN 55303-0727
18631365       +ProPath Servics LLP,    Dept 41070,    PO Box 660811,    Dallas, TX 75266-0811
18631366       +Quinby Madzia,    281 River View Rd,    Millsap, TX 76066-3433
18631367       +Radiology Associates of North Texas,     PO Box 1723,    Indianapolis, IN 46206-1723
18631371       +Takeuchi Financial Services,    1625 W Fountainhead Pkwy,     Tempe, AZ 85282-2371
18631372       +Texas Health Physician Group,    PO Box 733509,    Dallas, TX 75373-3509

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: legal@montejwhite.com Jun 25 2019 23:57:12       Monte J. White,
                 Monte J. White & Associates, P.C.,    1106 Brook Avenue,    Hamilton Place,
                 Wichita Falls, TX 76301
tr             +EDI: FSKBROWN.COM Jun 26 2019 03:43:00      Shawn K. Brown,    Chapter 7 Trustee,    PO Box 93749,
                 Southlake, TX 76092-0117
18631348        E-mail/Text: bankruptcy@bbandt.com Jun 25 2019 23:59:19       BB & T,    Attn: Bankruptcy,
                 PO Box 1847,   Wilson, NC 27894
18631353       +E-mail/Text: CSIBKR@CREDITSYSTEMSINTL.COM Jun 26 2019 00:00:20
                 Credit Systems International, Inc,    Attn: Bankruptcy,    PO Box 1088,
                 Arlington, TX 76004-1088
18631357       +EDI: IIC9.COM Jun 26 2019 03:43:00      I C System Inc,   Attn: Bankruptcy,     P.O. Box 64378,
                 St. Paul, MN 55164-0378
18631358        EDI: IRS.COM Jun 26 2019 03:43:00      IRS SPECIAL PROCEDURES,    1100 COMMERCE ST ROOM 951,
                 MAIL STOP 5029 DAL,   DALLAS TX 75246
18631362       +E-mail/Text: dallas.bankruptcy@LGBS.com Jun 25 2019 23:59:39
                 Parker County Appraisal District,   CO Clinbarger, Heard, Goggan,     2323 Bryan Street No. 1720,
                 Dallas, TX 75201-2603
18631363       +E-mail/Text: justin.rader@pinnbank.com Jun 25 2019 23:59:37       Pinnacle Bank,    316 NW Pkwy,
                 Azle, TX 76020-3124
18631368       +EDI: STF1.COM Jun 26 2019 03:43:00      Suntrust Bk Tampa Bay,    Attn: Bankruptcy,
                 Mail Code VA-RVW-6290 PO Box 85092,    Richmond, VA 23285-5092
18631369       +EDI: RMSC.COM Jun 26 2019 03:43:00      Synchrony Bank-Care Credit,    Attn: Bankruptcy Dept,
                 PO Box 965060,   Orlando, FL 32896-5060
18631370       +EDI: RMSC.COM Jun 26 2019 03:43:00      Synchrony Bank-Lowes,    Attn: Bankruptcy,
                 PO Box 965060,   Orlando, FL 32896-5060
                                                                                               TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 27, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-70170-hdh7 Doc 6 Filed 06/27/19           Entered 06/27/19 23:40:20        Page 4 of 4



District/off: 0539-7         User: ccumby                Page 2 of 2                   Date Rcvd: Jun 25, 2019
                             Form ID: 309A               Total Noticed: 31

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 24, 2019 at the address(es) listed below:
              Monte J. White   on behalf of Debtor Lloyd Jeffrey Williams
               ecfnotices-noreply@montejwhite.com;wf.ecf@aol.com
              Shawn K. Brown   trustee@browntrustee.com, skb@trustesolutions.net
              United States Trustee   ustpregion06.da.ecf@usdoj.gov
                                                                                            TOTAL: 3
